Per Curiam,
The sewing machine in question was not exempt from levy and sale on execution or distress for rent under the act of *474'April 17, 1869, because it did not belong to a seamstress. It •was not exempt under the Act of March 4, 1870, P. L. 35, as the property of the plaintiff, because that act expressly excepts •'from its operation “persons who keep sewing machines for sale or hire.” Nor is he in a position to claim that it was exempt as the property of the lessee. The latter had left it upon the premises from which he had removed and made no claim of ownership, or demand to have it exempted, and at the date' of the sale the term for which he had leased it had expired. It was not at 'that time a sewing machine “ owned and used ” by a private ■family within the meaning of that act. It is also to be remarked, that the plaintiff had notice of the distress and full opportunity to replevy the property before the sale; but, instead of' pursuing his remedy under the act of 1772, he saw fit to let the sale go on, and, indeed, participated in the bidding. Moreover, the title of the act of 1870 gives no notice whatever of legislation exempting sewing machines owned and used by private families, and it maybe well questioned whether such a provision was germane to the subject of the act of 1869 to which it was a supplement. It is not necessary, however, to go into a discussion of that question, since under the facts found by the court the plaintiff is not now in a position to deny the validity of the title acquired by the purchaser at the sale under the landlord’s warrant. “ That his goods were seized was due to the accident of their being found on the demised premises. A stranger’s goods would have shared the same fate: ” Rosenberger v. Hallowell, 35 Pa. 369. The reasons in support of the judgment are so clearly stated in the findings of the presiding judge as to render further discussion unnecessary.
J udgment 'affirmed.